Name: Council Regulation (EC) No 828/2004 of 26 April 2004 prohibiting imports of Atlantic swordfish (Xiphias gladius) originating in Sierra Leone and repealing Regulation (EC) No 2093/2000
 Type: Regulation
 Subject Matter: Africa;  fisheries;  international trade
 Date Published: nan

 Avis juridique important|32004R0828Council Regulation (EC) No 828/2004 of 26 April 2004 prohibiting imports of Atlantic swordfish (Xiphias gladius) originating in Sierra Leone and repealing Regulation (EC) No 2093/2000 Official Journal L 127 , 29/04/2004 P. 0023 - 0024Council Regulation (EC) No 828/2004of 26 April 2004prohibiting imports of Atlantic swordfish (Xiphias gladius) originating in Sierra Leone and repealing Regulation (EC) No 2093/2000THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Fishery resources, which are an exhaustible natural resource, should be protected in the interests of biological balances and global food security.(2) In 1995 the International Commission for the Conservation of Atlantic Tunas (ICCAT), to which the European Community is a contracting party, adopted, to ensure the effective conservation of the species, an action plan to ensure the effectiveness of the conservation programme for Atlantic swordfish.(3) The stocks concerned cannot be managed effectively by the ICCAT contracting parties, whose fishermen are obliged to reduce their catches of Atlantic swordfish, unless all non-contracting parties fishing Atlantic swordfish cooperate with ICCAT and comply with its conservation and management measures.(4) In 1998 ICCAT identified Belize and Honduras, and in 2002 Sierra Leone, as countries whose vessels fish Atlantic swordfish in a manner which diminishes the effectiveness of the organisation's swordfish conservation measures, substantiating its findings with data concerning catches, trade and the activities of vessels.(5) Imports of Atlantic swordfish originating in Belize and Honduras are currently prohibited by Council Regulation (EC) No 2093/2000 of 28 September 2000 prohibiting imports of Atlantic swordfish (Xiphias gladius) originating in Belize and Honduras.(1)(6) ICCAT has taken note of the strengthening of cooperation with Honduras for the conservation of Atlantic swordfish. At its 2001 annual meeting it recommended the lifting of the prohibition of imports of Atlantic swordfish in any form, imposed by the contracting parties on Honduras.(7) ICCAT has taken note of the strengthening of cooperation with Belize for the conservation of Atlantic swordfish. At its 2003 annual meeting it lifted, as of 1 January 2004, the prohibition of imports of Atlantic swordfish in any form, imposed by the contracting parties on Belize.(8) ICCAT's attempts to encourage Sierra Leone to comply with measures for the conservation and management of Atlantic swordfish have been to no avail.(9) ICCAT has recommended its contracting parties to take appropriate steps to ban imports of these products in any form from Sierra Leone. These measures will be lifted as soon as it is established that the country in question has brought its fishing practices into line with ICCAT's measures. These measures should therefore be implemented by the Community, which has sole competence in the matter.(10) These measures are compatible with the Community's obligations under other international agreements.(11) For the sake of transparency, Regulation (EC) No 2093/2000 should therefore be repealed and replaced by this Regulation,HAS ADOPTED THIS REGULATION:Article 1For the purposes of this Regulation, "importation" means the customs procedures referred to in Articles 4(15)(a), (15)(b) and (16)(a) to (16)(f) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code.(2)Article 21. The importation into the Community of Atlantic swordfish (Xiphias gladius) originating in Sierra Leone and falling within CN codes ex 0301 99 90, 0302 69 87, ex 0302 70 00, 0303 79 87, ex 0303 80 00, ex 0304 10 38, ex 0304 10 98, 0304 20 87, 0304 90 65, ex 0305 10 00, ex 0305 20 00, ex 0305 30 90, ex 0305 49 80, ex 0305 59 80 and ex 0305 69 80 is prohibited.2. The importation of any processed product derived from the Atlantic swordfish referred to in paragraph 1 and falling within codes ex 1604 19 91, ex 1604 19 98 and ex 1604 20 90 is prohibited.Article 3This Regulation shall not apply to quantities of the products referred to in Article 2 and originating in Sierra Leone which can be shown to the satisfaction of the competent national authorities to have been under way to Community territory on the date of its entry into force and which are released for free circulation no later than 14 days after that date.Article 41. Regulation (EC) No 2093/2000 is hereby repealed.2. References to the repealed Regulation shall be construed as being made to this Regulation.Article 5This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 April 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 249, 4.10.2000, p. 3.(2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 60/2004 (OJ L 9, 15.1.2004, p. 8).